Citation Nr: 0411575	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  00-18 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for a psychiatric disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder, to 
include genital warts.  

3.  Entitlement to service connection for an eye disability.  

4.  Entitlement to service connection for a dental disorder.  


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from July 1972 to April 1974 
and from April 1974 to November 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In an April 1979 administrative decision, the RO determined 
that the veteran's discharge from his second period of active 
service was under conditions that were other than honorable.  
The RO held that veteran was barred from receiving VA 
benefits for that period of service.  In an August 1992 
administrative decision, the RO determined that this second 
period of service was from July 7, 1976 to November 29, 1978.  

In an April 1997 decision, the Board denied service 
connection for a skin disorder.  The Board addressed this as 
a claim for service connection for venereal warts of the 
genitals and groin and also as a claim for service connection 
for a rash of the neck, face and body.  That decision is 
final with respect to these issues.  While the RO addressed 
these issues without regard to the prior final decision, the 
Board is required to conduct an independent new and material 
evidence analysis in claims involving prior final decisions.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).

At a November 1999 personal hearing, the veteran withdrew his 
notice of disagreement on the issue of entitlement to special 
monthly pension based on the need for regular aid and 
attendance or by being housebound.  Thus, this issue is not 
before the Board


FINDINGS OF FACT

1.  In an April 1997 decision, the Board denied service 
connection for a psychiatric disorder, venereal warts of the 
genitals and groin and for a rash of the neck, face and body.  
The veteran did not appeal.

2.  Evidence submitted in support of service connection for a 
psychiatric disorder since the April 1997 Board decision is 
cumulative of evidence previously considered or does not bear 
directly and substantially upon the issue at hand, and in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  Evidence submitted in support of service connection for a 
skin disorder since the April 1997 Board decision is 
cumulative of evidence previously considered and does not 
bear directly and substantially upon the issue at hand, and 
in connection with the evidence previously of record, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  The competent medical evidence of record shows the 
veteran does not have an eye disability.  


CONCLUSIONS OF LAW

1.  Evidence received since the April 1997 decision wherein 
the Board denied service connection for a psychiatric 
disorder is not new and material, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100 (2003).  

2.  Evidence received since the April 1997 decision wherein 
the Board denied service connection for venereal warts of the 
genitals and groin and for a rash of the neck, face and body 
is not new and material, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100 (2003).  

3.  An eye disability was not incurred or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Court decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision with respect to the issue of service 
connection was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

The RO, in March 2001 and April 2002 letters, notified 
veteran of the passage of the VCAA and the evidence and 
information necessary to substantiate his claims for service 
connection.  Specifically, the RO notified veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claims so that VA could help by getting that evidence.  

Additionally, in the August 1999 rating decision, the RO 
notified veteran the reason why new and material evidence had 
not been submitted to reopen his claim for service connection 
for a psychiatric disorder and why he was not entitled to 
service connection for the remaining claimed disabilities.  
The September 1999 statement of the case and the March 2000, 
July 2000 and October 2002 supplemental statements of the 
case fully provided the laws and regulations pertaining to 
entitlement to the benefits sought, and it included a 
detailed explanation as to why his claim was not reopened and 
why he had no entitlement to service connection under the 
applicable laws and regulations based on the evidence 
provided at that time.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 (c), 
(d) (2003).  In this case, the RO previously obtained 
veteran's complete service medical records.  The evidence in 
this case also includes all available post-service VA and 
private medical records.  The veteran does not contend and 
the evidence does not indicate that there is additional and 
available post-service medical evidence that has not been 
obtained.  

In this case, there is no need for a VA compensation 
examination on the issue of service connection for an eye 
disorder.  At his personal hearing veteran testified that his 
eye problem is occasional blurred vision, which is due to 
nonservice-connected diabetes mellitus.  Transcript, p. 6 
(Nov. 2003).  He does not allege and the evidence already of 
record does not show that he has an eye disability that is 
due to any incident or event of active service.  

This obviates any need for a medical opinion on the issues 
because the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claims.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d).  Consequently, no further development 
is necessary for resolution of the claims for service 
connection.  

Because the VCAA notice in this case was not provided to 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
413.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the veteran.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
veteran.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini, 17 Vet. App. at 413.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the veteran.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to veteran in developing the 
facts pertinent to his claims is required to comply with the 
duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  New and Material evidence

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A.  Psychiatric disorder

In an April 1997 decision the Board denied service connection 
for a psychiatric disorder.  The evidence included service 
personnel and medical records, the veteran's statements, and 
private and VA medical reports and examinations from 1986 to 
1996.  

The veteran's service records indicated that he entered 
active service in 1972, and that he served in Germany and 
Korea, but not in Vietnam.  

Service medical records did not include a diagnosis of a 
psychiatric disorder.  A May 1978 Report of Medical 
Examination, which specifically included a mental status 
examination, showed that a psychiatric examination was normal 
at that time.
Post-service private medical records show veteran underwent 
substance abuse treatment in 1986 and 1987.  When he was 
first admitted in September 1986, he gave a history of 
multiple drug abuse, from 1970 to 1986.  In May 1987, an 
examiner noted that the veteran's mood was marked by anxiety 
and depression, but that he was well oriented, with clear 
speech.  The veteran reported having had auditory 
hallucinations for the past five years, and that since he had 
left service in 1978, he had experienced auditory and visual 
hallucinations, in which a person whom he had known during 
service told him what to do.  

The veteran reported that he had been in combat in Vietnam in 
1971 and 1972, and that he had frequent nightmares and 
flashbacks about his Vietnam experience.  He expressed 
delusions of persecution, and a desire to hurt other people.  
He reported that he had been discharged from the Army for a 
mild form of epilepsy, without seizures.  He reported a 
history of drug abuse, including recent use of cocaine.  The 
examiner's diagnoses were atypical psychosis, chronic PTSD, 
and cocaine abuse.  In September 1987, the veteran reported 
that he had a history of seizures that began in 1978, while 
he was in the military.

The evidence showed that the veteran sustained a head injury 
in March 1991 when he was reportedly hit over the head during 
a robbery at his workplace.  Private treatment records 
indicated that he had an open depressed skull fracture at the 
right parietal region, with intracerebral and subdural 
hematoma.  He underwent surgery to repair the injury.  On 
discharge from the hospital, the veteran had hemiparesis on 
the left side, primarily affecting the upper extremity.  On 
follow-up in January 1992, it was noted that two weeks 
earlier the veteran had had a left focal seizure that 
progressed to a generalized seizure.  The veteran was on 
medication, and was benefiting from physical therapy.  He was 
ambulatory with a cane, and continued to have left 
hemiparesis.

Evidence of record showed that the veteran had private 
treatment for substance abuse in January and March 1993.  He 
reported that he had been using crack cocaine in large 
quantities.  .  He reported that he had been struck on the 
head with an iron pipe two years earlier, and that he had had 
trouble using his left arm and leg since that injury.  He 
reported that he had also had seizures since that time, and 
that he tended to have seizures when he was on cocaine.  The 
diagnoses included alcohol and cocaine dependence; rule out 
psychosis, not otherwise specified, versus schizophrenia; 
chronic paranoid schizophrenia with acute exacerbation; and 
cocaine dependence and organic personality secondary to head 
injury.

VA Medical records reveal psychiatric treatment from August 
to November 1993.  He admitted to daily use of alcohol and 
crack cocaine.  He reported symptoms of depression, anxiety, 
and insomnia. He reported visual and auditory hallucinations.  
The diagnoses included chronic paranoid schizophrenia, 
alcohol and cocaine abuse, and seizure disorder.  

VA outpatient treatment records show that the veteran was 
treated from January 1994 for auditory hallucinations, some 
paranoid delusions and frequent suicidal thoughts.  He 
reported a history of seizure disorder, and stated that he 
had had a major seizure two months earlier.  Private hospital 
records indicated that the veteran was seen in June and July 
1995 for paranoid schizophrenia with an acute exacerbation.  
At the time of admission, he reported having used alcohol and 
cocaine as recently as the previous day.

On VA examination in February 1996, the examiner reported 
that the veteran appeared to be under the influence of 
alcohol and crack cocaine during the interview.  Therefore, 
the examiner indicated, the mental status examination was not 
entirely valid.  The examiner found that the history 
described by the veteran was suggestive of schizophrenia, 
paranoid type, as well as alcohol and cocaine abuse.  
Possible antisocial personality disorder was also noted.

The Board determined that the initial diagnosis of a 
psychiatric disorder was years after separation from service 
and the medical evidence did not provide a nexus between any 
injury or disease in service and his post-service psychiatric 
disability.  Although the veteran reported having had mental 
or neurological problems during service, no physician or 
other professional provided any opinion or finding that his 
psychiatric disorder was related to events during service.  
The Board concluded that the evidence did not warrant service 
connection.  

The veteran seeks to reopen his claim for service connection 
for a psychiatric disorder.  

In the case at hand, the Board finds that evidence has been 
received, which was in the claims folder and considered at 
the time of the final disallowance in April 1997.  This 
evidence consists of VA medical treatment records and private 
hospitalization reports.  They include VA medical treatment 
records dated in January 1994 and private hospitalization 
reports dated from March 1993 to April 1993 and June 1995 to 
July 1995.  This evidence is not new.  

The Board also finds that additional evidence has been 
received, which was not in the claims folder at the time of 
the final disallowance in April 1997.  This evidence consists 
of additional VA and private medical treatment records and 
hospitalization reports and statements and testimony of the 
veteran.  

There are numerous VA and private medical treatment records 
and hospitalization reports that show examination, treatment 
and diagnosis of new and ongoing medical problems that are 
unrelated to the disabilities at issue on appeal.  While this 
evidence is new in the sense that it was not previously of 
record at the time of the April 1997 Board decision, it is 
not probative of the issues of service connection for a 
psychiatric disorder or a skin disorder.  This evidence is 
not new and material.  38 C.F.R. § 3.156(a).  

The additional evidence includes numerous VA and private 
medical treatment records and hospitalization reports that 
show examination and treatment for paranoid schizophrenia, 
alcohol dependence and cocaine dependence.  These records 
show examination and treatment for additional chronic 
substance abuse.  This evidence is not new because it is 
cumulative of VA and private medical treatment records and 
hospitalization reports that were of record and considered by 
the Board at the time of the April 1997 decision.  The Board 
had previously determined that the initial diagnosis of a 
psychiatric disorder was years after separation from service 
and the medical evidence did not provide a nexus between any 
injury or disease in service and his post-service psychiatric 
disability.  The additional medical evidence does not contain 
a nexus between veteran's post-service diagnosis and 
treatment for psychiatric problems and his active service.  
This evidence is not new and material.  

Finally, the evidence added to the record includes statements 
and testimony from veteran.  He essentially contends that his 
psychiatric problems began during active service.  This is 
cumulative of other statements and testimony of record at the 
time of the April 1997 Board decision.  This evidence is also 
not probative of the issue whether the veteran's post-service 
schizophrenia or any other psychiatric disorder began during 
active service.  Again, the veteran is not a qualified 
medical professional.  Therefore, his statements and 
testimony as to causation do not constitute competent medical 
evidence.  Moray v. Brown, 5 Vet. App. at 214; see Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

For these reasons, the Board finds that the evidence 
submitted in support of service connection for a psychiatric 
disorder since the April 1997 Board decision is cumulative of 
evidence previously considered or does not bear directly and 
substantially upon the issue at hand, and in connection with 
the evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

The Board concludes that the evidence received since the 
April 1997 denial of service connection for a psychiatric 
disorder is not new and material, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156(a), 20.1100.  

B.  Skin disorder

In the April 1997 decision, the Board also denied service 
connection for venereal warts of the genitals and groin and 
for a rash of the neck, face and body.  The evidence included 
service personnel and medical records, the veteran's 
statements, and private and VA medical reports and 
examinations from 1986 to 1996.  

Service medical records reveal that the veteran was seen for 
complaints of an eight-month history of athlete's foot, an 
evaluation of venereal warts.  The impression was tinea.  A 
physician reported that veteran had no evidence of warts.  A 
May 1978 Report of Medical History noted that veteran had a 
history of dry skin, and of a crotch rash that was resolved.  

Private medical records from November 1982 to September 1987 
revealed complaints of a skin rash on his neck, a rash on his 
forehead, and tinea cruris on his groin.  The diagnosis was 
contact dermatitis.  In late September 1987 he was observed 
to have an itchy, scaling rash all over his body and face.  
The diagnosis was psoriasis.

Private treatment records from January 1993 note that veteran 
had tinea corporis.  VA hospital records from August and 
September 1993 indicated that veteran had small warts around 
the glans.  In March and April 1995, the veteran was seen at 
a private medical facility for a rash beginning three days 
earlier.  The diagnosis was facial cellulitis.  During 
private hospital treatment in June 1995, an examiner noted 
that the veteran's skin was somewhat dry.

On a VA dermatology examination in February 1996, the veteran 
reported that he had a rash that was commonly on his face, 
his hand, and his neck, and that was all over him at times.  
He reported that he had the rash two or three times per year.  
The skin was clear on the day of examination.  The examiner 
encouraged him to return and have photographs taken when the 
rash was active.

The Board determined that, although the service medical 
records indicated veteran had genital warts in 1974, the 
competent medical evidence did not contain a finding or 
opinion linking the in-service finding to the post-service 
diagnosis of tinea cruris of the groin in 1987 or small warts 
around the glans in 1993.  The Board also held that a then 
current skin disorder of the genital or groin area was not 
shown in the subsequent private medical records in 1995 or 
during the 1996 VA dermatology examination.  The Board 
concluded that service connection for a skin disorder 
affecting the genitals and groin was not established.

The Board determined that the service medical records did not 
show treatment or diagnosis of rash or a skin disease 
affecting other areas of the body, including the neck, body, 
and face.  The Board noted that the initial post-service 
treatment and diagnosis a skin rash on his neck was shown in 
the 1982 treatment records.  The Board also noted that the 
medical evidence showed treatment and diagnosis of contact 
dermatitis affecting forehead in August 1987, a rash 
affecting the neck in September 1987, as well as psoriasis 
affecting his body and face later that month.  However, the 
Board determined that treatment for these skin problems was 
not shown during service and the post-service medical 
evidence did not contain a finding or opinion linking the 
post-service diagnoses to active service.  The Board 
concluded that service connection for a skin disorder of the 
neck, body and face was not established.  

The veteran seeks to reopen his claim for service connection 
for a chronic skin disorder.  

In the case at hand, the Board finds that evidence has been 
received, which was in the claims folder and considered at 
the time of the final disallowance in April 1997.  This 
evidence consists of VA medical treatment records and private 
hospitalization reports.  They include VA medical treatment 
records dated in January 1994 and private hospitalization 
reports dated from March 1993 to April 1993 and June 1995 to 
July 1995.  This evidence is not new.  

The Board also finds that additional evidence has been 
received, which was not in the claims folder at the time of 
the final disallowance in April 1997.  This evidence consists 
of additional VA and private medical treatment records and 
hospitalization reports and statements and testimony of the 
veteran.  

There are numerous VA and private medical treatment records 
and hospitalization reports that show examination, treatment 
and diagnosis of new and ongoing medical problems that are 
unrelated to the disabilities at issue on appeal.  While this 
evidence is new in the sense that it was not previously of 
record at the time of the April 1997 Board decision, it is 
not probative of the issues of service connection for a 
psychiatric disorder or a skin disorder.  This evidence is 
not new and material.  38 C.F.R. § 3.156(a).  

The additional evidence includes VA and private medical 
treatment records and hospitalization reports, which contain 
references to skin problems.  Private records in March 1995 
show diagnosis and treatment for facial cellulites.  In 
September 1998 the diagnosis was facial eczema.  He was seen 
on follow-up examination in October 1998 and the diagnosis 
was contact dermatitis and hidradenitis.  In December 1998 
the examiner noted that the contact dermatitis was resolved 
and the hidradenitis was controlled on medication.  An April 
2000 VA follow-up treatment record contains a reference to 
dermatitis by history.  Finally, during private medical 
treatment in March 2001 the veteran reported that he had a 
periodic rash and lumps, which he believed was due to 
defoliant exposure while stationed in Korea.  

This evidence is not new because it is cumulative of VA and 
private medical treatment records and hospitalization reports 
that were of record and considered by the Board at the time 
of the April 1997 decision.  The Board previously noted that 
the initial post-service treatment and diagnosis a skin rash 
on his neck was shown in the 1982 treatment records.  The 
Board also noted that the medical evidence showed treatment 
and diagnosis of contact dermatitis affecting forehead in 
August 1987, a rash affecting the neck in September 1987, as 
well as psoriasis affecting his body and face later that 
month.  The Board determined that treatment for these skin 
problems was not shown during service and the post-service 
medical evidence did not contain a finding or opinion linking 
the post-service diagnoses to active service.  None of this 
additional evidence contains any competent medical opinion 
relating the post-service skin problems to active service.  
The veteran's opinion that his periodic skin rash is due to 
defoliant exposure while stationed in Korea is not probative 
of the issue at hand.  The veteran is not a qualified medical 
professional.  Therefore, his opinion as to causation do not 
constitute competent medical evidence.  Moray v. Brown, 
5 Vet. App. 211, 214 (1993) (lay assertions of medical 
causation cannot service as the predicate to reopen a claim 
under § 5108).  Therefore, this evidence is not new and 
material.  38 C.F.R. § 3.156(a).  

Finally, the evidence added to the record includes statements 
and testimony from veteran.  He also contends that his 
recurrent skin problems are due to active service.  This is 
cumulative of other statements and testimony of record at the 
time of the April 1997 Board decision.  This evidence is also 
not probative of the issue whether the veteran's skin 
problems began during active service.  Again, the veteran is 
not a qualified medical professional.  Therefore, his 
statements and testimony as to causation do not constitute 
competent medical evidence.  Moray v. Brown, 5 Vet. App. at 
214; see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(CAVC held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

For these reasons, the Board finds that the evidence 
submitted in support of service connection for a skin 
disorder since the April 1997 Board decision is cumulative of 
evidence previously considered or does not bear directly and 
substantially upon the issue at hand, and in connection with 
the evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

The Board concludes that the evidence received since the 
April 1997 denial of service connection for venereal warts of 
the genitals and groin and for a rash of the neck, face and 
body is not new and material, the claims are not reopened.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156(a), 20.1100.  

III.  Service Connection

The veteran seeks service connection for an eye disability.  
He does not contend and the evidence does not show that he 
has a current eye disability or vision loss that is directly 
due to active service.  Rather, he specifically testified 
that his eye problem is due to nonservice-connected diabetes 
mellitus.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The service medical records do not show treatment or 
diagnosis of a chronic eye disorder or visual impairment.  
During a May 1978 examination, the veteran complained of eye 
trouble manifested as itching.  Clinical evaluation of the 
eyes was normal at that time.  Distant visual acuity was 
20/20, bilaterally.  

The post-service medical evidence does not show a diagnosis 
of a current eye disability.  The evidence shows veteran was 
treated for an open depressed skull fracture and 
intracerebral hemorrhage following an assault in March 1991.  
The hospitalization show he had a third nerve palsy with an 
outwardly turned eye and dilated pupil on the right.  The 
remaining medical evidence of record does not show treatment 
or diagnosis of a current eye disorder.  While there have 
been several notations in the outpatient treatment records of 
intermittent blurred vision, this was related by veteran 
during treatment for conditions not at issue on appeal.  

The issue in this case is whether veteran has a current eye 
disorder.  Therefore, the determinative issue in this case is 
medical in nature and requires competent medical evidence of 
a current disability.  The Court has held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The veteran is competent as a layperson to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  While a layperson is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a layperson is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

There is no evidence of record indicating that veteran has 
specialized medical training so as to be competent to render 
a current medical diagnosis a current eye disorder.  In fact, 
veteran does not contend that he has a current eye disability 
that is due to any incident or event of active service.  He 
expresses the opinion that his current eye problems are due 
to his nonservice-connected diabetes mellitus.  

For these reasons, the Board finds that the competent medical 
evidence of record does not show that the veteran has a 
current eye disorder.  The Board concludes that an eye 
disability was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  


ORDER

New and material evidence has not been submitted to reopen a 
claim for a psychiatric disorder.  

New and material evidence has not been submitted to reopen a 
claim for service connection for a skin disorder, to include 
genital warts.  

Service connection for an eye disability is denied.  


REMAND

The veteran contends that he was treated for bleeding gums 
during active service and that the VA removed all his teeth 
after service.  He testified that VA would not replace his 
missing teeth.  However, VA dental records have not been 
obtained.  

Service connection for replaceable missing teeth will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) 
(2003).  Outpatient dental treatment may be authorized by the 
chief of dental services for beneficiaries to the extent 
prescribed and in accordance with the applicable 
classification and provisions set forth in the regulation.  
38 C.F.R. § 17.161.  

However, the following will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e) (2003).

It should be clarified whether veteran is seeking service 
connection for compensation purposes or for the purpose of 
establishing eligibility for outpatient dental treatment.  It 
is also not shown in the evidence where and for what reason 
the VA removed veteran's teeth.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The VBA AMC should contact veteran 
and request that he clarify whether he is 
seeking service connection for a dental 
disorder for compensation purposes or for 
the purpose of establishing eligibility 
for outpatient dental treatment.  

2.  The VBA AMC should request veteran to 
specify when and at which VA facility he 
underwent removal of his teeth.  The VBA 
AMC should then request all dental 
treatment records the veteran identifies.  

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

4.  The VBA AMC should also conduct any 
necessary development brought about by 
the veteran's response.  The VBA AMC 
should readjudicate the issue on appeal, 
which includes a review of the evidence 
obtained on remand.  If the requested 
benefit is not granted, the VBA AMC 
should issue a supplemental statement of 
the case, which includes notice of all 
applicable criteria that has not been 
previously provided.  A reasonable period 
of time for a response should be 
afforded.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims remanded by the Board 
or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



